Citation Nr: 1714683	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-03 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to the service-connected right total knee replacement with history of patellofemoral syndrome, chondromalacia and osteoarthritis (right knee disability) and the service-connected residuals of a left total knee replacement (left knee disability).

2. Entitlement to service connection for adjustment disorder with depression and anxiety, to include as secondary to the service-connected bilateral knee disabilities.  

3. Entitlement to an increased rating for the right knee disability, rated as 10 percent disabling prior to June 1, 2014, and as 30 percent disabling from that date.

4. Entitlement to an increased rating for the left knee disability, rated as 10 percent disabling prior to December 1, 2014, and as 30 percent disabling from that date.

5. Entitlement to an extension of a temporary total rating (TTR) for a period of convalescence from right knee surgery under 38 C.F.R. § 4.30 beyond September 30, 2012.

6. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Charles D. Romo, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The December 2009 rating decision denied the claims of entitlement to service connection for a low back disability and entitlement to increased ratings for the right and left knee disabilities.  The October 2012 rating decision denied the claim of entitlement to service connection for adjustment disorder, and granted a TTR for convalescence from right knee surgery from August 16, 2012 to September 30, 2012.  The Veteran subsequently appealed these issues to the Board.

A November 2013 rating decision granted a 30 percent rating for the right knee disability effective from June 1, 2014, and a February 2015 rating decision granted a 30 percent rating for the left knee disability effective from December 1, 2014.  However, as those increases do not represent a total grant of the benefits sought on appeal, the claims of entitlement to increased ratings for the right and left knee disabilities remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

As previously noted, the Veteran seeks an extension of the TTR from September 30, 2012 to March 13, 2013.  However, during the course of the appeal, the Veteran has received other 100 percent ratings for convalescence from surgery, including for 
his right knee disability from March 14, 2013 to May 31, 2014 and for his left knee disability from October 7, 2013 to November 30, 2014.  As a 100 percent rating is the maximum payable, and as the Veteran has not perfected an appeal as to these periods, the periods from March 14, 2013 to May 31, 2014 for the right knee and October 7, 2013 to November 30, 2014 for the left knee are not for consideration in this appeal.  

In October 2016 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

As further discussed below, the Board finds that the evidence raises a claim of entitlement to a TDIU and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for a low back disability, entitlement to increased ratings for the right and left knee disabilities, entitlement to an extension of a TTR, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's adjustment disorder was at least as likely as not caused by chronic pain related to his service-connected bilateral knee disabilities.


CONCLUSION OF LAW

The criteria for establishing service connection for adjustment disorder as secondary to the service-connected bilateral knee disabilities have been met.  38 U.S.C.S.        §§ 1131, 5107 (LexisNexis 2017); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. §§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be granted for disability that is proximately due to or       the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002). 

As an initial matter, the Board notes that the Veteran has a current diagnosis of adjustment disorder with depression and anxiety.  The Veteran contends that his adjustment disorder was caused by chronic pain related to his service-connected knee disabilities.  After reviewing the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that service connection is warranted.

Notably, the record contains a February 2010 letter from Dr. L., a VA psychiatrist who has treated the Veteran since March 2007 for his chronic adjustment disorder.  Dr. L. opined that the Veteran's adjustment disorder was secondary to his chronic pain conditions, including his lower back and knees.  She added that the Veteran's physical limitations related to his conditions also contribute to his depressed mood.  
The Board finds Dr. L.'s opinion to be highly probative, as it is based on her longstanding treatment of the Veteran.  That treatment includes a March 2008 session in which the Veteran reported that he had become stressed due to his inability to work due to his knee condition, and a March 2007 treatment session during which the Veteran stated that his joint pain causes him to be overwhelmed and tired.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The Board acknowledges that in May 2012 a VA physician provided a negative etiology opinion, opining that the adjustment disorder is more likely due to a non-service-connected back condition, rather than the knee disorders.  However, in light of the Veteran's report that his inability to work due to his knee conditions causes him to become stressed, the Board finds the opinion of the Veteran's treating psychiatrist to be of greater probative value than the opinion provided by the May 2012 VA physician.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

Thus, in light of Dr. L.'s February 2010 opinion and the Veteran's mental health treatment records, the Board concludes that the evidence is at least in equipoise regarding whether the Veteran's adjustment disorder was caused by chronic pain related to his service-connected knee disabilities.  Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.310 (2016).


ORDER


Service connection for adjustment disorder, to include depression and anxiety, is granted. 


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the remaining claims.

Turning first to the low back disability, the Veteran asserts that his back disability was either caused or aggravated by his service-connected knee conditions, to include as due to a disturbed gait, or as the result of his knees giving way, causing him to fall and twist his back.  

The Veteran's post-service treatment records document complaints of low back pain and falls prior to a motor vehicle accident in March 2009, and then recurring back pain after that event.  In February 2007, the Veteran reported experiencing pain in his low back and knees for many years and an assessment of chronic back pain was rendered.  The Veteran reported that he fell on his right knee in March 2007 and in January 2008, and a November 2008 Magnetic Resonance Imaging (MRI) scan showed multilevel degenerative changes, most conspicuous at L4-L5 and L5-S1.  On March 4, 2009 a posterior lumbar interbody fusion was performed.  On March 15, 2009 the Veteran was involved in a motor vehicle accident.  In April 2009 the Veteran reported that he was feeling well after the interbody fusion but then started experiencing increased lower back pain radiating into his leg.  He reported similarly in August 2009 - - that his back symptoms returned after the motor vehicle accident.  In August 2010, he reported a history of chronic low back pain and numbness after the motor vehicle accident, but that his symptoms further worsened after a recent fall.  

In October 2009, a VA physician examined the Veteran.  The Veteran explained that his sciatica dissipated following the March 2009 interbody fusion, but that it instantly recurred after the motor vehicle accident.  The examiner opined that the Veteran's lumbar spine condition was not caused or aggravated by the service-connected knee conditions.  However, as a rationale was not provided for that opinion, the Board finds that an additional VA examination and opinion are needed prior to adjudication of the claim.

Turning to the right and left knee conditions, the Veteran testified that his knee conditions have worsened since his 2012 and 2013 knee surgeries; specifically, he has experienced increased instability.  The Veteran was last afforded a knee examination in September 2011.  As the Veteran has reported worsening symptoms, and as it has been over five years since the last VA examination, the Board finds that the Veteran should be afforded a new VA examination.

Concerning entitlement to an extension of the TTR beyond September 30, 2012, the Veteran essentially maintains that his August 2012 arthroscopy was ineffective at healing his knee, causing him continuing problems including instability.  He contends that these issues required additional physical therapy and, ultimately, necessitated a total knee arthroplasty in March 2013.  In support of his contention, he provided a January 2013 letter from Dr. B., the orthopedic surgeon who performed both surgeries.  Dr. B. stated that the Veteran had grade 4 changes in both the medial femoral condyle and the lateral femoral condyle, that the Veteran's knees continued to bother him since the August 2012 procedure, and that he recommended a total knee arthroplasty.  

Although the October 2012 rating decision noted that physical therapy records dated in August 2012 and September 2012 were available in Vista web imaging, these records are not associated with the claims file, and the case must be remanded to obtain them.  Additionally, in light of Dr. B.'s letter, a medical opinion should be obtained concerning the condition of the Veteran's knee during the period from October 1, 2012 to March 13, 2013.

Finally, the Veteran asserts that he is unable to continue in his profession as a woodworker due to his knee pain.  Therefore, the Board finds that the evidence in this case raises a claim of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the TDIU claim is inextricably intertwined with the increased rating claims, the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

On remand, additional treatment records should be requested, to include (1) any additional physical therapy or other medical records for the Veteran's right knee dating between October 1, 2012 and March 13, 2013 that have not previously been provided to VA, (2) updated private treatment records, and (3) VA treatment records dated since January 2013.  38 U.S.C.s. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify (1) any treatment received for his right knee, to include physical therapy, from October 1, 2012 to March 13, 2013 and (2) any private medical providers who have recently treated him for his back and knees.  After securing any necessary releases, the AOJ should request any relevant records.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Obtain (1) the Physical Therapy Authorization, Eglin Air Force Base, originally obtained via Vista Web Imaging on August 21, 2012, (2) the Physical Therapy Consult, First Choice Therapy Services dated September 18, 2012, and (3) VA treatment records dating from January 2013 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Schedule the Veteran for a lumbar spine examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any low back disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since April 2009).

b. For any low back conditions are present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.  

c. If not directly related to service on the basis of question (b), is it at least as likely as not that the low back disability was caused by a service-connected knee disability?  Please explain why or why not.  

d. If not caused by a service-connected knee disability, is it at least as likely as not that the low back disability has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected knee disability?  Please explain why or why not.

e. If the examiner finds that the low back disability has been permanently worsened beyond normal progression (aggravated) by a service-connected knee disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the low back disability that is attributed to the knee disability.

In answering questions, (c)-(e), the examiner is requested to comment on (1) the Veteran's reports of right knee falls causing his back to twist, (2) the relationship between any gait disturbance and a low back disability, and (3) the Veteran's March 2009 motor vehicle accident.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected right and left knee disabilities.  

The claims file should be made available for review, and the examination report should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All objective and subjective symptoms should be reported in detail.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since April 2008) of the right and left knee in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

The examiner should also provide an opinion as to the function of the Veteran's right knee for the period between his 2012 right knee arthroscopy and his 2013 right total knee arthroplasty (October 1, 2012 to March 13, 2013).  Specifically, the examiner should explain whether the Veteran's right knee function during that time was manifested by symptoms equivalent to any of the following: severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, immobilization by cast, without surgery, of one major joint or more.  

In rendering this opinion, the examiner is requested to comment on the January 2013 letter by Dr. B., the orthopedic surgeon who performed both procedures.

Finally, the examiner should provide an opinion as to the extent that the Veteran's service-connected knee disabilities have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The examiner's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected knee disabilities on such routine work activities as lifting, carrying, pushing, and pulling.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


